Citation Nr: 1402215	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  08-04 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lower extremity neurological disability, to include as secondary to a service-connected lumbar spine disability.

2.  Entitlement to a disability rating in excess of 20 percent for low back strain with degenerative disc disease (DDD) of the lumbar spine.  

3.  Entitlement to a separate compensable disability rating for upper extremity radiculopathy, currently evaluated at 20 percent in combination with degenerative joint disease (DJD) and DDD of the cervical spine with radiculopathy of the upper radicular group of the bilateral upper extremities. 

4.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to July 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board remanded the issue for further development in January 2012.  The remand requested that the RO obtain any outstanding records and afford the Veteran a VA examination and nexus opinion.  The examination and opinion were provided in August 2012.  All outstanding records were associated with the claims file.  Therefore, a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to a temporary total rating based on convalescence for his service-connected cervical spine disability has been raised by the record in a December 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to a separate compensable disability rating for upper extremity radiculopathy and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's peripheral neuropathy of the lower extremities was not present in service or until many years thereafter and is not related to service or to an incident of service origin; additionally, it is not causally related to or aggravated by a service-connected disability.

2.  The preponderance of the evidence shows that even considering the Veteran's pain and corresponding functional impairment, his low back disability manifested with forward flexion of more than 30 degrees, and without ankylosis or incapacitating episodes.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neurological disability of the lower extremities have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2.  The criteria for a disability rating in excess of 20 percent for low back strain with DDD of the lumbar spine have not been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

The record shows that through VCAA letters dated February 2005 and June 2012, the Veteran was informed of the information and evidence necessary to substantiate the claims.  He was also advised of the types of evidence VA would assist in obtaining, as well as his own responsibilities as to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in February 2005 prior to the initial unfavorable decision in May 2005.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the June 2012 letter, followed by readjudication by the RO in a November 2012 supplemental statement of the case, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded a VA examination in April 2005 and August 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded and the examination reports set forth detailed examination findings.  As such, the examination reports are adequate to decide the claim of service connection and increased rating.  Thus, further examination is not necessary regarding the issue on appeal.

Service Connection - Lower Extremity Neurological Disability

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) competent evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board has reviewed the medical and lay evidence, which as will be discussed below, shows that the Veteran was suffered an electrocution injury during service and has been diagnosed as having sensory peripheral neuropathy of the lower extremities.  The Veteran also has a currently diagnosed lumbar spine disability.  Because this appeal, however, turns on whether the Veteran's neuropathy is related to or had its onset in service, or is causally related to or aggravated by the Veteran's lumbar spine disability, the Board will confine its discussion of that evidence that relates to those issues.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Absent specific evidence indicating otherwise, all evidence contained in the record at the time of the Board's decision must be presumed to have been reviewed by VA and no further proof of such review is needed).

The Veteran asserts that he has a lower extremity neurological disability that is causally related to his low back disability.  The Veteran is not shown to possess any medical expertise and therefore any medical opinions he asserts are not of significant probative value.  He is competent to report his symptoms, but his current assertions do not indicate anything more than a broad and vague statement that he has a lower extremity disability related to his low back disability.  The remaining evidence is contradictory to this statement.  

Service treatment records show no lower extremity neurological disability.  A November 1987 treatment record specifically showed no neurologic symptoms in conjunction to his injury in service.  The January 1988 separation medical board report showed a history of no numbness or weakness of the lower extremities.  The report revealed a motor exam of 5/5 in both lower extremities.  Deep tendon reflexes were normal in the ankle jerks and knee jerks bilaterally.  Sensory examination was intact to light touch.  

The Veteran was provided a VA examination in November 1988, a few months after separation from service.  The examination addressed his lower extremities.  The examiner specifically noted a 'good' motor examination with equal strength in all four extremities.  The sensory examination showed good pinprick and dull sensation and discrimination.  Reflexes were active and equal.  The Veteran had good dorsalis pedis pulses bilaterally.  The examiner noted there was no lower extremity disability in conjunction with the diagnosed low back strain.  

The Veteran was provided a VA examination of the peripheral nerves in August 2012.  The examiner performed a thorough physical examination and diagnosed sensory peripheral neuropathy of the bilateral lower extremities.  She specifically noted incomplete paralysis of the musculocutaneous (superficial peroneal) nerve.  The examiner reviewed the Veteran's file and determined that the neuropathy was less likely than not related to or had its onset during service.  Additionally, the Veteran's neuropathy is less likely than not caused by or aggravated by his service-connected low back strain.  The examiner provided a rationale for her opinion explaining that review of the record and Veteran's history supported a finding that the Veteran's symptoms of neuropathy are of more recent onset.  Further, the findings are not consistent with a clinical diagnosis of lumbar radiculopathy.  The examiner also explained that medical literature does not support a relationship a recent onset of neuropathy symptoms of the feet to a distant (more than 20 years) electrical injury.  

The Board acknowledges the October 2009 statement by the Veteran's private doctor, Dr. Rees.  Dr. Rees stated that a lot of the Veteran's neuropathic problems and diffuse pain problems that the Veteran is having are in fact initially related to his service-related electrocution.  Dr. Rees noted the Veteran's nervous system was permanently damaged by the electrocution injury.  

The Board finds that the opinion from Dr. Rees to be of little probative value.  Dr. Rees did not specifically address the Veteran's lower extremity neuropathy and did not mention the lower extremities at all, but rather referenced generally referenced 'neuropathic problems.'  The Board notes that the Veteran is already service connected for neurological problems of the upper extremities.  The Board also notes that Dr. Rees did not provide any clinical reasoning or rationale for his opinion.

In comparing Dr. Rees' October 2009 opinion to the August 2012 VA opinion that was based upon a review of the claims file and clinical examination, and which specifically addressed the Veteran's lower extremities and was supported with a clinical rationale, the August 2012 negative nexus VA opinion is more persuasive.

Thus, based on the record, the Board finds that the preponderance of the evidence shows that the Veteran did not have neuropathy in service and that the neuropathy is not causally related to or aggravated by the Veteran's service-connected low back disability.  Again, the Board notes that the Veteran is not competent to determine the etiology of a neurological disability.  The diagnosis and etiology of neuropathy of the lower extremities, a complex medical matter, is not capable of lay observation.  Jandreau.  The Board finds the August 2012 negative medical opinion to be of more probative value than the Veteran's lay opinion regarding the onset and etiology of his neuropathy.  

As the preponderance of the evidence is against the claim for service connection for a neurological disability of the lower extremities, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating - Low Back

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's DDD of the lumbar spine is rated under Diagnostic Code 5237 for lumbosacral strain.  Under that regulation, lumbosacral strain is rated under the General Rating Formula for Diseases and Injuries of the Spine.  Under the general rating formula, a 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note 2.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Intervertebral Disc Syndrome is rated under Diagnostic Code 5243, based upon the frequency of incapacitating episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Intervertebral disc syndrome is evaluated either on the total duration of incapacitating episodes over the past twelve months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with rating of all other disabilities, whichever method results in the higher rating.  

A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least four but less than six weeks per year.  Finally, a maximum 60 percent rating is available when the condition is manifested by incapacitating episodes having a total duration of at least six weeks, during the past 12 months.  

To receive a disability rating in excess of 20 percent, the evidence must show forward flexion of the thoracolumbar spine of 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four but less than six weeks per year.  

Treatment records consistently show complaints of low back pain and limitation of motion.  During the April 2005 VA examination, the examiner noted no ankylosis.  He reported forward flexion to 70 degrees with pain at 55 degrees.  After six repetitions, forward flexion was to 52 degrees with pain at a level of 3 on a scale of 0 to 10.  The examiner found that the Veteran had no episodes in the prior 12 months that were considered incapacitating, that is, where he was prescribed a course of bedrest by a physician.  During the August 2012 VA examination, the Veteran's forward flexion was to 70 degrees with pain at 60 degrees.  The Veteran was able to perform three repetitions without any additional limitation of motion.  The examiner noted no ankylosis and no incapacitating episodes over the past twelve months.  

The Board notes that the criteria set forth in DeLuca have been addressed.  Although the Veteran experiences pain with motion, this pain has not caused the required symptoms to meet the criteria for a higher disability rating.  38 C.F.R. § 4.71a.  The VA examiners addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995), and specifically noted any change in range of motion findings due to pain or repetition.  These findings were considered in the application of the evidence to the criteria; however, the Board finds that even considering the effect of pain and repetition, the Veteran's functioning does not more closely approximate a higher rating for the low back beyond the ratings assigned in this decision.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board finds that the preponderance of the evidence is against a finding of entitlement to a disability rating in excess of 20 percent for the low back strain with DDD of the lumbar spine.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim in excess of that acknowledged above, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002).

The Board need not address neurological symptoms as part of the increased rating claim as entitlement to a neurological disability of the lower extremities as secondary to the low back disability was addressed as a separate service connection issue in the decision above.  

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2013).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's low back disability is manifested by pain and limitation of motion.  These manifestations are contemplated in the applicable rating criteria.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of low back symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.   

Finally, the Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran's entitlement to TDIU is separately addressed in the remand portion below.  


ORDER

Entitlement to service connection for a lower extremity neurological disability, to include as secondary to a service-connected lumbar spine disability is denied.

Entitlement to a disability rating in excess of 20 percent for low back strain with DDD of the lumbar spine is denied.  


REMAND

The November 2012 rating decision granted service connection for DJD and DDD of the cervical spine with radiculopathy of the upper radicular group of the bilateral upper extremities.  The AOJ provided a staged rating of 10 percent from January 27, 2005, and of 20 percent from August 15, 2012.  

In December 2012, within one year of the November 2012 grant of service connection, the Veteran's representative submitted a document arguing that the Veteran's cervical spine DJD/DDD should be rated separate from his upper extremity radiculopathy as he has symptoms of nerve damage.  The Veteran also submitted additional private medical evidence in support of a separate evaluation. 

The Board notes that whether two disabilities are rated separately or as one disability is an appealable issue.  Therefore the Board accepts the representative's December 2012 statement as a notice of disagreement regarding the combination of the cervical DJD/DDD and upper extremity radiculopathy.  See 38 C.F.R. § 20.201 (2013) (an NOD is a "[a] written communication from a claimant or his or her attorney expressing dissatisfaction or disagreement with an adjudicative determination by the [RO] and a desire to contest the result"; it "must be in terms which can be reasonably construed as [expressing] disagreement with that determination and a desire for appellate review"); Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002) (holding that "under § 20.201, a valid NOD must contain 'terms that can be reasonably construed as disagreement with that determination and a desire for appellate review' "); Fenderson v. West, 12 Vet. App. 119 (1999) (holding that the Board determines de novo whether a document is an NOD).

Although the RO produced a rating decision regarding the evaluation of the cervical spine disability, a Statement of the Case was never issued.  Therefore, the Board must return the claim for the RO to issue a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely Substantive Appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

As the Veteran's claim of entitlement to a disability rating in excess of 20 percent for DJD and DDD of the cervical spine with radiculopathy of the upper radicular group of the bilateral upper extremities, to include a separate disability rating for upper extremity radiculopathy, affects the disabilities considered under his TDIU claim, the Board finds that the increased rating and TDIU claims are inextricably intertwined.  Thus, the Board must remand the issue of entitlement to TDIU for adjudication of inextricably intertwined issues.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge of the nature, extent and severity of his radiculopathy symptoms, as well as the impact of his service-connected conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Determine whether the Veteran's upper extremity radiculopathy warrants a separate compensable rating and issue a Statement of the Case addressing the issue of entitlement to a separate compensable rating for upper extremity radiculopathy.  The Veteran should be clearly advised of the time in which he has to file a Substantive Appeal if he wants to continue an appeal with respect to this matter.

3.  After completion of the above and any other development the RO deems necessary, readjudicate the claim, to include entitlement to a TDIU.  If the claims remain denied, furnish the Veteran and his representative an appropriate SSOC and return the case to the Board, after affording the Veteran and his representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


